Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/03/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed on 12/03/2021, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the rejections. Therefore, the rejection of claims 1-2 and 8-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “the information processing apparatus including circuitry configured to based on a determination that the audio information acquired by the information input device is incomplete, determine whether information previously registered in the information processing apparatus refers to an available resource and, in response to a determination that the information previously registered in the information processing apparatus refers to the available resource, complement the audio information based on the information previously registered in the information processing apparatus.”
It follows that claims 2-8 are then inherently allowable for depending on allowable base claim 1.
Referring to claims 9-10, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675